Citation Nr: 1437664	
Decision Date: 08/22/14    Archive Date: 08/27/14

DOCKET NO. 10-38 108	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to an initial rating in excess of 10 percent for a service-connected right knee disability, to include osteochondritis desiccans.

2. Entitlement to an initial rating in excess of 10 percent for a service-connected left knee disability, to include osteochondritis desiccans.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife



ATTORNEY FOR THE BOARD

C. Wendell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1989 to March 1995.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. In that decision, the RO granted service connection for right and left knee disabilities and assigned each a 10 percent rating.

When evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for entitlement to a total disability rating based on individual unemployability (TDIU) will be considered to have been raised by the record as "part and parcel" of the underlying claim. Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009). In this case, the Veteran has not indicated that his service connected disabilities prevent him from obtaining or maintaining gainful employment, and has consistently indicated he is currently employed. Therefore, the issue of TDIU has not been raised by the record.

The Board remanded the issues on appeal for additional development in January 2014. As the identified records have been obtained and a new VA examination provided, the directives were substantially complied with, and the matter again is before the Board. See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Veteran and his wife testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ) in December 2012. A transcript of the hearing is associated with the Veteran's electronic claims file.

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.


FINDINGS OF FACT

1. Throughout the appellate period, the Veteran's right knee disability is manifested by pain on motion, tenderness, weakness, subjective giving way, swelling, flare-ups, and limitation of motion; but not by flexion limited to 30 degrees or less, extension limited to 5 degrees or less, dislocated semilunar cartilage with frequent episodes of locking, pain and effusion into the joint, ankylosis, nonunion or malunion of the tibia or fibula, or recurrent subluxation or lateral instability.

2. Throughout the appellate period, the Veteran's left knee disability is manifested by pain on motion, tenderness, weakness, subjective giving way, swelling, flare-ups, and limitation of motion; but not by but not by flexion limited to 30 degrees or less, extension limited to 5 degrees or less, dislocated semilunar cartilage with frequent episodes of locking, pain and effusion into the joint, ankylosis, nonunion or malunion of the tibia or fibula, or recurrent subluxation or lateral instability. 


CONCLUSIONS OF LAW

1. The criteria for an initial rating in excess of 10 percent for a service-connected right knee disability have not been met or approximated at any time during the appeal. 38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.159, Part 4, §§ 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5260 (2013).

2. The criteria for an initial rating in excess of 10 percent for a service-connected left knee disability have not been met or approximated at any time during the appeal. 38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.159, Part 4, §§ 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5260 (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions with respect to the Veteran's claims. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

A. Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, the evidence VA will obtain on the Veteran's behalf, and the evidence the Veteran is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). The notice must be provided to the Veteran prior to the initial adjudication of his claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In this case, the appeal arises from the Veteran's disagreement with the initial evaluations following the grants of service connection. Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). No additional discussion of the duty to notify is therefore required.

With respect to the Board hearing, the Court of Appeals for Veterans Claims held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ noted the current appellate issue at the beginning of the hearing, and asked questions to clarify the Veteran's contentions and treatment history.  The Veteran demonstrated through his testimony that he had actual knowledge concerning what is required to substantiate his claim.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.

B. Duty to Assist

The duty to assist includes assisting the claimant in the procurement of relevant records. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The RO associated the Veteran's service and VA treatment records with the claims file. All identified and released private treatment records have also been associated with the claims file. No other relevant records have been identified and are outstanding. As such, the Board finds VA has satisfied its duty to assist with the procurement of relevant records. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law. See 38 C.F.R. § 3.159(c)(4). In this case, the Veteran was provided with VA examinations in March 2009, May 2012, and February 2014. The examinations were adequate because the examiners considered and addressed the Veteran's contentions, reviewed the claims file in conjunction with the examinations, and conducted thorough medical examinations of the Veteran. Based on the foregoing, the Board finds the examination reports to be thorough, complete, and sufficient bases upon which to reach a decision on the Veteran's claim for an initial rating in excess of 10 percent for bilateral knee disabilities. See Rodriguez-Nieves v. Peak, 22 Vet. App. 295, 302-05 (2008); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

Since VA has obtained all relevant identified records and provided adequate medical examinations, its duty to assist in this case is satisfied.




II. Merits of the Claim

The Veteran contends that he is entitled to an initial rating in excess of 10 percent for his service-connected right and left knee disabilities. For the reasons stated below, the Board finds that the preponderance of the evidence is against a finding that an initial rating in excess of 10 percent is warranted on either a schedular or extraschedular basis. As the regulations and analysis are the same for both of the claims, in the interest of brevity they will be addressed together.

A. Increased Schedular Rating

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule). 38 C.F.R. Part 4. The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations. 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

In evaluating the severity of a particular disability, it is essential to consider its history. 38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991). Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance. Francisco v. Brown, 7 Vet. App. 55, 58 (1994). Separate ratings may be assigned for separate periods of time based on the facts found. This practice is known as staged ratings. Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

If the evidence for and against a claim is in equipoise, the claim will be granted. A claim will be denied only if the preponderance of the evidence is against the claim. See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990). Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant. 38 C.F.R. § 4.3. Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

When evaluating disabilities of the musculoskeletal system, functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements must be considered. See 38 C.F.R. § 4.40; DeLuca v. Brown, 8 Vet. App. 202 (1995). Consideration must also be given to weakened movement, excess fatigability and incoordination. 38 C.F.R. § 4.45.

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of the symptomatology of the other condition. 38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

The Veteran's right and left knee disabilities are rated under Diagnostic Code 5260 for limitation of flexion. Normal range of motion of the knee is to 0 degrees extension and to 140 degrees flexion. 38 C.F.R. § 4.71a, Plate II. Diagnostic Code 5260 provides for the assignment of a 10 percent rating when flexion of the leg is limited to 45 degrees. 38 C.F.R. § 4.71a, Diagnostic Code 5260. A rating of 20 percent is appropriate when leg flexion is limited to 30 degrees, and a rating of 30 percent is warranted when flexion is limited to 15 degrees. Id.

The Board finds no objective evidence that would warrant a rating greater than 10 percent for the Veteran's right or left knee disabilities based on limitation of flexion. The March 2009 VA examiner noted that the Veteran had flexion to 135 degrees and extension to 0 degrees bilaterally. The examiner noted crepitus, but no tenderness, fluid, laxity, or other symptoms. Pain was present on motion bilaterally, but no additional limitation of range of motion was noted to be present after repetitive testing for either knee. 38 C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet. App. 202. 

The May 2012 VA examiner noted that the Veteran had flexion to 120 degrees, with objective pain at 90, and extension to 0 degrees bilaterally, with objective pain at 0 degrees. The examiner noted tenderness and pain on palpation, but no locking, subluxation, dislocation. Pain was noted to be present on motion bilaterally, but no additional limitation of range of motion was noted to be present after repetitive testing for either knee. 38 C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet. App. 202. Anterior, posterior, and medial-lateral stability were normal bilaterally.

The February 2014 examiner recorded flexion to 120 degrees, with objective pain at 90, and extension to 0 degrees bilaterally. No further limitation of motion following repetitive testing was noted to be present in either knee. 38 C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet. App. 202. The examiner noted there to be pain on palpitation and crepitus bilaterally. Anterior, posterior, and medial-lateral stability were noted to be normal in both knees, and no evidence or history of subluxation or dislocation was found. Finally, the examiner noted no meniscal conditions were present.

Private treatment records have also been associated with the claims file. These records indicate right knee flexion limited to 90 degrees in April 2004 and September 2004, 100 degrees in November 2005, 110 degrees in June 2004 and October 2004, and 130 degrees in November 2004, with range of motion being noted as full in May 2005. Left knee flexion was noted to be limited to 105 degrees in November 2005. Indeed, none of the private medical records associated with the claims file reflect that the Veteran's right or left knee flexion has been limited to 30 degrees or less during the period on appeal. 

The Veteran reported symptoms such as pain, subjective giving way, swelling, weakness, and flare-ups twice a month that can span several days, all of which he is competent to report. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). The Veteran has also submitted numerous lay statements from friends and family describing his knee pain and his wife testified to the same, all of which are competent statements as they describe a lay observable symptom. Id. However, the Board finds that the lay statements are outweighed by the objective medical evidence of record. All three VA examiners arrived at similar measurements with respect to the Veteran's range of motion, and no further limitation of motion was noted after repeat testing due to pain, weakness, fatigue, or other factors. The private medical records do not reflect further limitation of motion due to these or analogous factors. As there is no medical evidence indicating a limitation of flexion to 30 degrees or less, a higher rating based on flexion is not warranted under Diagnostic Code 5260. 38 C.F.R. § 4.71a, Plate II. 

No additional higher or alternative ratings under different Diagnostic Codes can be applied in this case. For the purposes of Diagnostic Code 5256, ankylosis is "immobility and consolidation of a joint due to disease, injury, surgical procedure." Lewis v. Derwinski, 3 Vet. App. 259 (1992) (citing SAUNDERS ENCYCLOPEDIA AND DICTIONARY OF MEDICINE, NURSING, AND ALLIED HEALTH 68 (4th ed. 1987)). As the Veteran is able to move his right and left knees, they are clearly not ankylosed, and therefore none of the ratings for ankylosis of the knee are applicable.

Objective measurements of his right and left knee range of motion show that the Veteran does not have extension of the right or left knee limited to 15 degrees or more. All of the VA examiners found that the Veteran had full extension. The private medical records show extension to 5 degrees in October and November 2004 in the right knee, but extension to 0 degrees or more in April 2004, June 2004, September 2004, November 2005 and December 2008. They also reflect left knee extension to 20 degrees in November 2006, but extension to 0 degrees in November 2006 and December 2008. Thus, based on the medical evidence of record, the Board finds that the preponderance of the evidence is against a finding that, throughout the period on appeal, the Veteran's right and left knee disabilities have been characterized by extension limited to 5 degrees or more. 38 C.F.R. § 4.71a, Diagnostic Code 5261. 

There are no VA or private reports indicating the presence of dislocated semilunar cartilage, or evidence that the Veteran experiences frequent episodes of locking. 38 C.F.R. § 4.71a, Diagnostic Code 5259. The Board notes that the Veteran has had a right knee meniscectomy and has repeatedly complained of swelling and pain on motion in both knees. However, the May 2012 VA examiner noted no history of frequent effusion into the joint or episodes of locking in either knee, and the February 2014 VA examiner cited VA x-rays from 2009 and 2012 that showed no effusion into the joint of either knee. Further, the Board finds that the Veteran's complaints of swelling and pain, and their effect on the Veteran's range of motion, are fully contemplated by the current rating for limitation of flexion of the right and left knees, and therefore to consider those symptoms in assigning a rating for dislocated semilunar cartilage would constitute pyramiding. Esteban, 6 Vet. App. at 262; 38 C.F.R. § 4.14.

There is no medical evidence of recurrent subluxation or lateral instability in either the left or right knee. The Veteran and his wife have stated that his bilateral knee disability is characterized by giving way. However, the VA examiners found that the Veteran's left and right knees were stable, with the May 2012 and February 2014 examiners specifically finding that the knee was characterized by normal anterior, posterior, and medial-lateral stability. Private medical records are also silent for indications of instability in either knee, with records from April 2004, November 2004, November 2006, and December 2008 reflecting that the right and left knee were stable or had normal laxity. Here, the objective medical evidence concerning instability outweighs the Veteran's lay statements, and the Board finds that the Veteran's overall disability picture does not warrant a higher or a separate compensable rating for instability in the left or right knee. 38 C.F.R. § 4.71a, Diagnostic Code 5257. There is no evidence showing either nonunion or malunion of the tibia and fibula. 38 C.F.R. § 4.71a, Diagnostic Code 5262.

Finally, the Board has considered the propriety of separate compensable ratings for the residual scars of the Veteran's documented right and left knee surgeries. However, service connection was granted for residual scars for the right and left knees in a June 2012 rating decision, and a noncompensable rating was assigned. 38 C.F.R. § 4.118, Diagnostic Code 7804. Therefore, the Board finds that the Veteran's scars are fully contemplated by their currently assigned rating, and need not be further addressed.

In evaluating the Veteran's current level of disability, functional loss was considered. 38 C.F.R. §§ 4.40, 4.45. The medical evidence shows that the Veteran has, at different times, complained of pain, subjective giving way, stiffness, weakness, tenderness, and flare-ups, all of which the Veteran is competent to report, and which he indicates contribute to functional loss. Jandreau, 492 F.3d 1372. However, both VA examiners found that upon repetitive testing there was no further functional loss due to pain, weakness, fatigue, or incoordination. Both examiners took into account the Veteran's statements concerning his symptoms. The Board finds that the VA medical opinions outweigh the Veteran's statements regarding additional functional loss due to pain, weakness, fatigue, and other symptoms. 38 C.F.R. §§ 4.40, 4.45. Further, these symptoms, and their resulting functional limitation and impairment, were contemplated in assigning the current 10 percent ratings for the right and left knee disabilities. Additionally, the Veteran's complaints of pain on motion are fully contemplated by the current rating. 38 C.F.R. § 4.59.

All potentially applicable diagnostic codes have been considered, and there is no basis to assign an evaluation in excess of 10 percent for the Veteran's right and left knee disabilities. See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991). Additionally, staged ratings are not warranted, as both of the Veteran's disabilities have had a stable level of symptomatology throughout the appeal. Any increases in severity were not sufficient for a higher rating for the reasons discussed above. See Hart, 21 Vet. App. 505. The preponderance of the evidence is against a rating in excess of 10 percent for the Veteran's right and left knee disabilities. As such, the benefit-of-the-doubt doctrine is inapplicable and the claim must be denied. 38 C.F.R. § 4.3. For these reasons, the claim is denied.

B. Extraschedular Rating

Extraschedular consideration involves a three step analysis. Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, 572 F.3d 1366 (Fed. Cir. 2009). The first element requires a finding that the evidence "presents such an exceptional or unusual disability picture that the available schedular evaluations for that service-connected disability are inadequate." See id. at 115. In order to determine whether a disability is "exceptional or unusual," there "must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability." Id. "[I]f the [rating] criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, [and] the assigned schedular evaluation is, therefore adequate, and no referral is required." Id.

Neither the first nor second Thun element is satisfied here. The Veteran's service-connected right knee disability is manifested by pain on motion, tenderness, weakness, subjective giving way, swelling, and flare-ups, with limited range of motion. These signs and symptoms, and their resulting impairment, are specifically contemplated by the rating schedule as part of the General Formula. See 38 C.F.R. § 4.71a, Diagnostic Code 5260. For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance. 38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011). For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement, excess fatigability, pain on movement, disturbance of locomotion, and interference with sitting, standing and weight bearing. 38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37. In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.

Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture. In short, there is nothing exceptional or unusual about the Veteran's right or left knee disability because the rating criteria reasonably describe his disability level and symptomatology. Thun, 22 Vet. App. at 115.

With respect to the second Thun element, the evidence does not suggest that any of the "related factors" are present. In particular, the Veteran does not contend, and the evidence of record does not suggest, that his right or left knee disabilities have caused marked absence from work or have resulted in frequent hospitalizations. 38 C.F.R. § 3.321(b)(1). Thus, even if his disability picture was exceptional or unusual, referral for either the right or left knee disability would not be warranted.

Finally, the Board notes that a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced. Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014). In this case, the Veteran was granted service connection for bilateral residual scars in June 2012 and assigned a noncompensable rating. The Veteran has at no point since that decision indicated that he believes the assigned schedular ratings to be inadequate or that the schedular criteria do not adequately describe or reflect his symptomatology. Further, the Veteran has at no point during the current appeal indicated that his service-connected bilateral scars result in further disability when looked at in combination with his service-connected bilateral knee disabilities. Therefore, the Board finds that the schedular criteria adequately describe the Veteran's bilateral residual scars, which are not painful or unstable, have a total area less than 39 square centimeters, have no further disabling effects, and do not affect the head, face, or neck. 38 C.F.R. § 4.118, Diagnostic Codes 7800-7805. Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.


ORDER

Entitlement to an initial rating in excess of 10 percent for the service-connected right knee disability, to include osteochondritis desiccans, is denied.

Entitlement to an initial rating in excess of 10 percent for the service-connected left knee disability, to include osteochondritis desiccans, is denied.



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


